Title: From George Washington to the Board of War, 25 October 1779
From: Washington, George
To: Board of War


        
          Gentlemen.
          Head Quarters West point 25th October 1779
        
        Mr Hatfeild yesterday sent a person to communicate the several matters respecting his department to me. He himself being very unwell. Finding that he has near ten thousand Hides upon hand, I have directed him to send 2000, the number mentioned in yours of the 9th, immediately to Philada. He has delivered 1400 pair of shoes to the Cloathier General within thirty days past, and expects to turn in above 1500 pair more in November, he says perhaps near 3000. By the instructions to the Commys of Hides they are “to confine themselves in the purchase of leather or shoes to their own districts, as many inconveniencies will arise from extending their Business beyond the limits thereof.” This regulation is very proper for the Reasons assigned therein—but would it not answer a good purpose, if the Commy of the State or district, in which the main Army may happen to lie, and in which of course there is the principal slaughter of Cattle, was directed to correspond constantly with the Commissaries in the States or districts nearest to him, and to supply them with Hides when he has more than he can dispose of by way of exchange or otherwise, that they may endeavour to barter them within their limits. Mr Mehelm mentioned that few Cattle having been lately slaughtered in his district, he had been fearful of extending his contracts, lest he should not have the means of complying with

them This shews the good effects which would result from some such measure as I have recommended above. The Board will undoubtedly order down a further parcel of Hides from this post if they see an opportunity of disposing of them, or direct Mr Mehelm and the others to draw from this stock if they can find an opportunity of exchanging them. I have the honor &.
      